Citation Nr: 1761127	
Decision Date: 12/29/17    Archive Date: 01/02/18

DOCKET NO.  09-22 042	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Fort Harrison, Montana


THE ISSUE

Entitlement to service connection for hepatitis C.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

William Skowronski, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from April 1975 to June 1976. This matter is before the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision by the Fort Harrison, Montana VA Regional Office (RO) that continued a denial of service connection for hepatitis C.  In February 2011, a videoconference hearing was held before the undersigned; a transcript is in the record.  In April 2011 and September 2014, the case was remanded for additional development.  Following that development, in March 2017, the Board sought an advisory medical opinion from the Veterans Health Administration (VHA).  A VHA opinion was received in June 2017.  In August 2017, the Board sought clarification of that opinion; an addendum opinion was received in September 2017.  The Veteran was provided copies of the opinions and opportunity to respond.


FINDING OF FACT

The Veteran's hepatitis C was not manifested in service, and the preponderance of the evidence is against a finding that it is etiologically related to her service. 


CONCLUSION OF LAW

Service connection for hepatitis C is not warranted.  38 U.S.C. §§ 1110, 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  VA's duty to notify was satisfied by correspondence in February 2007 and November 2007.  
Regarding VA's duty to assist, the September 2014 Board remand directed the Agency of Original Jurisdiction (AOJ) to arrange for an exhaustive development to attempt to corroborate the Veteran's accounts of being exposed to hepatitis in service, including ascertaining whether "private K" was indeed discharged form service due to hepatitis.  The AOJ requested the National Archives Records Administration (NARA) to verify whether "private K" was indeed discharged from the training unit due to a diagnosis of hepatitis on three separate occasions, but did not receive "private K's" records or other information that would verify the Veteran's assertions.  In July 2016, the AOJ made a formal finding that there was a lack of information required to corroborate the Veteran's exposure to hepatitis C and that further attempts to verify the exposure would be futile.  Rather than remanding for further extensive development that would have likely been futile based on the AOJ's conclusion, the Board sought a VHA advisory opinion to resolve the underlying medical question that could have rendered the factual question moot.  The Board finds the VHA consulting expert's June 2017 opinion and September 2017 addendum opinion to cumulatively be adequate for rating purposes.  The consulting expert expressed familiarity with the Veteran's medical history, responded to the Board's queries, and provided thorough rationale for his opinions.  [The Board notes that it was previously expressed that further development of factual evidence (to confirm that "private K" was found to have hepatitis C) would be needed if the consulting expert found there was a possibility the Veteran acquired hepatitis C in service.  However, on close consideration of the record the Board finds that further development in that matter would be pointless, and is not necessary.  The expert noted he could not state with complete certainty that the Veteran did not acquire her hepatitis C infection in 1975, but the reasoning provided did not rule out that she may have come in contact with a contaminated air gun injector in service.  Regardless, the hepatitis C virus was discovered in 1989 [www.catie.ca/en/practical-guides/hepc-in-depth/brief history-hepc], so while development could establish that at some point thereafter a person was infected with hepatitis C, it could not establish that such person had hepatitis C at the time of an air gun injection in 1975.]

Neither the Veteran nor her representative has raised any other issues with the duty to notify or duty to assist. See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).

Factual Background

Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss every piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence as deemed appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claim.

The Veteran's service treatment records (STRs) are silent for complaints, treatment, or diagnoses related to hepatitis C.  She was treated for urinary tract infections.  Her immunization record suggests she received a gamma globulin injection in May 1975.

A November 2000 VA treatment record notes the Veteran had no risk factors for hepatitis C.  A June 2003 VA treatment record notes she tested positive for hepatitis C.  A September 2006 VA treatment record notes she did not have a history of drug or alcohol abuse, but had received a blood transfusion during a 1982 hysterectomy and had worked as a nurse's aide when she was 16 years old (and cared for a patient with hepatitis). 

The Veteran filed a claim for service connection for hepatitis C in January 2007.  She reported it was diagnosed a year or two prior earlier, but that earlier she had had symptoms, including fatigue, sleep difficulties, and migraines .  She stated she did not know how it was contracted, but noted another recruit at her boot camp had hepatitis and that they were all given gamma globulin shots.  In a March 2007 statement, she contended she was exposed to hepatitis C in service.  She noted hepatitis C is known to not have noticeable effects for 10 to 20 years.  In an April 2007 statement, she reported she received an air gun inoculation in service and that everyone had to get a shot once it was discovered one a recruit had hepatitis. 
In a November 2007 statement, the Veteran noted her STRs show she received a gamma globulin shot.  She reasserted that a fellow recruit was found to have hepatitis due to tattoos.  

In a November 2007 statement, the Veteran reported she had an infection after she received the gamma globulin shot in May 1975 and then was in and out of the infirmary for a couple years.  She reported she continued to have ailments, including migraine headaches, fatigue, and achiness until hepatitis C was diagnosed.  In a separate statement, she indicated she did not have a history of intravenous drug use, blood transfusions, accidental exposure in healthcare work, hemodialysis, intranasal cocaine use, high-risk sexual activity, tattoos, body piercing, acupuncture, shared toothbrushes, or shared razorblades.

In an April 2008 statement, the Veteran related that while her hepatitis C was not diagnosed until 2002, she had earlier been trying to figure out what was wrong with her health .  She noted a 2006 liver biopsy revealed scarring, suggesting the hepatitis C had existed for "some time."  In another April 2008 statement, she asserted she had not actually received a blood transfusion, and did not have direct contact with patients with hepatitis C while working as a nurse's aide.  She submitted two Internet articles that suggested air gun injectors used in service were capable of transmitting hepatitis C and a prior Board decision that granted service connection for hepatitis C based on such a transmission.  

In a September 2008 statement, the Veteran's mother reported she was with the Veteran when she had her hysterectomy, and that she did not receive a blood transfusion.  In a separate statement, her sister (who was assigned to the same training Platoon, and whose immunization records are associated with the Veteran's claims file) reported they all received air gun inoculations and then the gamma globulin vaccine after another recruit, "private K," was found to have hepatitis.  She reported the Veteran began having health problems after the injections.

In April 2008 and April 2009 opinions based on a review of the record, a VA provider opined the hepatitis C was more likely than not secondary to the Veteran's self-reported blood transfusion or other unmentioned causes and less likely than not due to any event during service.  She explained the Gale Encyclopedia of Medicine notes hepatitis C can develop in patients who are given blood or blood products except for gamma globulin.     

In a statement received in February 2010, an acquaintance who said she served with the Veteran reported they were inoculated with air guns and that some of the recruits were bleeding.  She also reported "private K" was removed for having tattoos and about a week later she received an injection of gamma globulin and was told "private K" had hepatitis.  

In a February 2010 statement, the Veteran reported she received her air gun injection directly after "private K," who was later found to have hepatitis, and saw that she bled on to the air gun.  She related that she has experienced regular urinary tract infections and other medical problem ever since.  She also reported that she told her mental health treatment provider that while she worked in a hospital that had a hepatitis patient, she did not care for that patient (who was in another ward).  

On May 2010 VA examination, the Veteran reported she experienced fatigue for about 10 years before learning she had hepatitis C in 2002.  She reported that she never had a blood transfusion, did not have tattoos, and never used intravenous drugs.  She had been sexually active years earlier and underwent a number of surgeries.  She reported she divorced her husband in 1979 and that he was in jail.  The examiner noted individuals in prison are considered high-risk for hepatitis C.   The examiner opined the hepatitis C was not caused by or the result of her military service.  The examiner explained that the Veteran's STRs do not note complaints of flu-like symptoms that develop in the acute phase reaction to viral exposure.  The examiner observed that the Veteran was healthy "by all medical reports" when she began seeking VA medical treatment in 1997, which was prior to an abnormal December 2002 VA liver function study and the June 2003 diagnosis of hepatitis C, suggesting that in 1997 she had not yet contracted hepatitis C.  The examiner noted she would not associate the Veteran's reported headaches and history of urinary tract infections with hepatitis C.  She also noted potential non-service-related  risk factors [for hepatitis C] included potential exposures that occurred years prior to when the Veteran began seeking VA treatment in 1997 and that chronic diseases often "go on in a smoldering fashion for a long time before they are recognized."   

In a letter received in July 2010, a private physician opined it was at least as likely as not that the Veteran acquired hepatitis C during the vaccination process in service.  He explained that she recalled receiving a vaccine right after a recruit who was later found to have hepatitis, and that she had described no other risk factors for her acquisition of the hepatitis C virus.  He noted a detailed review of her records, including a search for a sudden elevation in liver enzymes, could clarify when she might have acquired hepatitis C, but indicted that such would not prove an onset date.

An August 2010 VA examiner opined the Veteran's hepatitis C developed between 1999 and 2001 based on VA lab results from August 1997 to May 2003.  She noted such a time from was only "speculative" and that the available lab results could only suggest a "possible" time frame as to when she first acquired a hepatitis C.  

In a November 2010 opinion, a VA examiner opined it was less likely than not that the Veteran's hepatitis C was due to or caused by exposure to hepatitis C through air gun inoculation or inoculation with gamma globulin during active duty service.  The examiner noted that the Veteran had postservice risk factors [for acquiring hepatitis C], including being raped and having multiple sexual partners, that were more likely than not the underlying cause of her hepatitis C.   

At the February 2011 Board hearing, the Veteran recounted that "private K" was directly in front of her in line when they received air gun injections and that "private K" and she both bled upon receiving the injection.  She related that she received a gamma globulin injection about two weeks later after "private K" was found to have hepatitis and then had continuous symptomatology, including urinary tract infections from that point.  She reported she had not seen her ex-husband since he was jailed and that her rape did not involve penetration.  At the hearing, she submitted several documents.  One appears to show that the military stopped using air gun injectors because there was a "concern of potential transmission of blood borne diseases."  She also submitted Internet articles that note medical studies suggested air gun injectors could transmit contaminated blood.  Another study found the weight of evidence is that there is no increased risk of sexual transmission of the hepatitis C virus among heterosexual couples in regular relationships; the risk increases among persons with multiple sexual partners.  Another article notes most cases of hepatitis C infection are due to intravenous drug use or receipt of blood products prior to routine donor screening in the early 1990s.  Although hepatitis C can be transmitted sexually, it occurs much less frequently than with hepatitis B as its presence in body fluids other than blood is usually either absent or of very low titer. 

In June 2013, the Veteran submitted a roster of her training company; "private K," the Veteran, her twin sister, and the acquaintance were listed among the recruits.  

In a December 2015 opinion, a VA examiner reviewed the record and opined it is less as likely as not that the Veteran's hepatitis C is related to service.  She explained she did not find new information supporting the Veteran's contention that "private K" was indeed separated from the training unit due to hepatitis and that there remained a lack of objective support that the etiology of the Veteran's hepatitis C is related to service.

In June 2017, a consulting VHA expert, a physician in VA Palo Alto Health Care System's division of infectious diseases and professor of medicine at Stanford University, noted he reviewed the Veteran's medical records in detail and acknowledged the Veteran's reports of being exposed to contaminated blood in service and denials of other risk factors.  He noted her records show she had normal serum transaminase levels in 1991, 1993, and 1997.  Her aspartate aminotransferase (AST) was abnormal in 1999, and her alanine aminotransferase (ALT) was elevated in April 2001 and further increased in November 2001.  Hepatitis C was definitively diagnosed in 2003.  The examiner opined that while it is "most likely" that the Veteran acquired hepatitis C between August 1997 and April 2001, it "is not beyond the realm of possibility" that the infection was acquired prior to 1997.  He noted he could not state with complete certainty that she did not acquire her infection in 1975.  He noted the only way to definitively know was to have access to stored serum from prior to and after 1975 (which there is no reason to believe exists).  

The Board found the June 2017 opinion inadequate because it did not comment on the opinions and textual evidence of record, including the Internet articles submitted by the Veteran and the July 2010 private opinion.  The Board also requested clarification whether it was possible that the incubation period for the Veteran's hepatitis C may have extended back as far as 1975.  

In a September 2017 addendum , the consulting VHA expert noted he reviewed the Internet articles submitted by the Veteran and the July 2010 private opinion and indicated that his opinion remained unchanged.  He opined that the "Veteran most likely acquired" hepatitis C in the late 1990s, but that it was not impossible for her to have acquired the infection as early as 1975.  He noted that some individuals may have normal liver enzymes for decades in the presence of infection.  

Legal Criteria

Service connection may be granted for disability due to disease or injury incurred in or aggravated by active military service.  38 U.S.C. § 1110, 1131; 38 C.F.R. § 3.303.  Service connection may be granted for any disease initially diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

To substantiate a claim of service connection, there must be evidence of: a present disability (for which service connection is sought); incurrence or aggravation of a disease or injury in service; and a causal relationship between the claimed disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

Certain chronic diseases may be presumed to be service connected if manifested to a compensable degree within a specified period of time following service.  38 U.S.C. § 1112; 38 C.F.R. §§ 3.307 (a)(3), 3.309(a).  However, hepatitis C is not listed as a chronic disease under 38 C.F.R. § 3.309(a); therefore, it does not fall within the purview of the chronic disease presumptions afforded under 38 U.S.C. § 1112.

The determination as to whether these requirements are met is based on analysis of all the evidence of record and an evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C. § 5107(b); 38 C.F.R. § 3.102.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Analysis 

It is not in dispute that the Veteran now has hepatitis C.  What she must show to establish service connection for the hepatitis C is that such disease is etiologically related to her active duty service, to include risk factors therein.   

It is well-established in medical literature (and is now in the realm of common knowledge) that hepatitis C is spread primarily by contact with infected blood or blood products, e.g., unsterilized needles that might be used in applying a tattoo and intravenous drug use are recognized risk factors for hepatitis.  Also, there is a lack of any scientific evidence to document transmission of hepatitis C by air gun injector, although it is "biologically plausible."  See Veterans Benefits Administration (VBA), Fast Letter 04-13 (June 29, 2004) (indicating that there is no case report of hepatitis C transmitted by an air gun transmission, and one case report of hepatitis B transmitted by an air gun injection.).  As noted, in her more recent statements the Veteran has denied all typical risk factors for hepatitis C and has asserted her belief that his hepatitis C infection was the result of exposure to contaminated blood through the use of immunization jet injectors by treatment providers in service.  It may reasonably be conceded that she received an air gun inoculation in service, as alleged.  Whether or not such was responsible for her contraction of the hepatitis C virus is a medical question, beyond the scope of lay observation.

The record includes both medical evidence that tends to support the Veteran's claim and medical evidence that is against her claim.  The credibility and weight to be attached to medical opinions is within the providence of the Board as adjudicators.  Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  Greater weight may be placed on one physician's opinion over another depending on factors such as reasoning employed by the physicians and the extent to which they reviewed prior clinical records and other evidence.  Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994).  

In a July 2010 opinion, a private physician expressed that it was at least as likely as not that the Veteran acquired hepatitis C during the vaccine process in service.  He explained that she recalled receiving a vaccine after a recruit who was later found to have hepatitis.  However, there is no indication he had reviewed the Veteran's medical records, and he observed that she reported no other risk factors for her acquisition of the hepatitis C virus; accordingly, he appears to have been unaware of the postservice possible risk factors (for hepatitis C) noted by the May 2010 and November 2010 VA examiners and, significantly, did not evaluate the blood test results reviewed by the consulting VHA expert.  His opinion, therefore, may be afforded only very limited probative value (as it is based on an incomplete factual background).  Notably, he did acknowledge that a review of blood test results, could suggest an approximate onset date.  

The Veteran has submitted a number of Internet articles, military documents, and a prior Board decision that collectively suggest transmission of hepatitis C through the use of an air gun injector is possible and that the transmission of hepatitis C through bodily fluids [other than blood] is not as likely.  These documents, are not specific as to the Veteran and cannot be considered probative evidence that she contracted hepatitis C in that manner.  As noted, while transmission of hepatitis C by air gun injector is "biologically plausible," scientific literature has not documented such a transmission (however, a transmission of hepatitis B by this mode is documented).

The only competent medical evidence that specifically, fully, and adequately addresses the matter of a nexus between the Veteran's service and her hepatitis C are the consulting VHA expert's June 2017 opinion and September 2017 opinions, considered together.  He expressed familiarity with the entire record and opined that the Veteran most likely acquired hepatitis C in the late 1990s (based on a review of blood tests even though the possibility that she acquired hepatitis C earlier, in service, could not be completely excluded).  Notably, the examiner did not rule out that the Veteran came in contact with contaminated blood while receiving her air gun injection, but determined nonetheless that she most likely acquired hepatitis C in the late 1990s based on a review of her serum transaminase levels (which were normal in 1991, 1993, and 1997, but became elevated soon thereafter).  Such finding renders unnecessary a specific determination whether "private K" was found to have some form of hepatitis after receiving an air gun injection just prior to the Veteran (and whether or not she developed hepatitis C would require her cooperation-as it could only be confirmed by postservice records which like her STRs are Privacy Act protected).  Notably, the consulting expert applied the reasoning the private physician's opinion suggested, i.e., that lab studies could be used to ascertain approximately when the Veteran acquired hepatitis C (and likewise indicated that transmission outside the parameters suggested by the testing would not be conclusively ruled out).  As the opinion reflects familiarity with the record, and includes rationale with citation to supporting factual data, the Board finds it is highly probative evidence in the matter.  While the examiner did not specifically address the private physician's opinion, he acknowledged the premise therein that it is remotely possible an air gun injection caused the Veteran's hepatitis C and, therefore, addressed the premise underlying the private opinion.  The Board observes that a remote possibility of the Veteran acquiring hepatitis in the manner suggested by the Veteran and her private provider (by air gun injection) falls far short of the "at least as likely as not" standard of proof that must be met to substantiate the claim.  Accordingly, the Board concludes the preponderance of the evidence is against the claim of service connection for hepatitis C, and that the appeal in this matter must be denied.
The Board has considered the Veteran's own assertions that her hepatitis C is due to an air gun injection in service; but, as a layperson, she is not competent to opine regarding the etiology of her hepatitis C, as that is a medical question that requires medical expertise.  See Jandreau v. Nicholson, 492 F. 3d 1372, 1377 (2007).

The preponderance of the evidence is against a finding of a nexus between the Veteran's hepatitis C and her service/a risk factor therein, and therefore, the preponderance of the evidence is against this claim.  Hence, the benefit of the doubt doctrine does not apply.  The appeal in this matter must be denied.  


ORDER

Service connection for hepatitis C is denied.  


____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


